EXHIBIT 10.4
SEVENTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT
          This SEVENTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT, dated as of
May 30, 2008 (this “Amendment”), by and among Handleman Company, a Michigan
corporation (“Holdings”), Handleman Services Company, a Michigan corporation
(“Handleman Services”), the other subsidiaries of Holdings identified on the
signature page hereto as “Borrowers” (such Subsidiaries, together with Handleman
Services, are referred to individually as a “Borrower” and collectively, jointly
and severally, as “Borrowers”), certain subsidiaries of Holdings identified on
the signature page hereto as “Credit Parties” (“Credit Parties”), the Lenders
(as defined below) party hereto, and General Electric Capital Corporation (“GE
Capital”), as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”).
          WHEREAS, Holdings, Borrowers, Credit Parties, the lenders party
thereto from time to time (“Lenders”) and Agent are parties to that certain
Credit Agreement, dated April 30, 2007 (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”), pursuant to which Lenders
have agreed to make, and have made, certain loans and other financial
accommodations to Borrowers;
          WHEREAS, Borrowers and Guarantors have requested that Agent and
Lenders consent to the sale of certain assets and amend certain terms and
conditions of the Credit Agreement, in each case, as more fully set forth
herein; and
          WHEREAS, Agent and Lenders have agreed to consent to the sale of
certain assets and to make such amendments to the Credit Agreement, in each
case, subject to the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
          1. Definitions. All terms used herein which are defined in the Credit
Agreement and not otherwise defined herein are used herein as defined therein.
          2. Amendments to Credit Agreement.
          (a) Section 1.3(b) of the Credit Agreement, Mandatory Prepayments, is
hereby amended and modified by adding the following new clause (ix) at the end
of such subsection:
“(ix) Wal-Mart Receipts. For the period from the Initial Anderson Closing Date
through the date on which the amendment to this Agreement described in
Section 6.25 becomes effective, no later than the first Business Day following
each date on which Holdings or any of its Subsidiaries receives any proceeds of
any Accounts owing to Holdings or any of its Subsidiaries from Wal-Mart Stores,
Inc. or any of its Affiliates in respect of U.S. music sales, the Borrowers
shall prepay the outstanding

 



--------------------------------------------------------------------------------



 



Loans and a permanent Reserve shall be imposed against the Borrowing Base in an
aggregate amount equal to seventy-five percent (75%) of such proceeds, to the
extent used to prepay the Loans.”
        (b) Section 1.3(c) of the Credit Agreement, Application of Certain
Mandatory Prepayments, is hereby amended and modified by deleting such
subsection in its entirety and inserting the following in lieu thereof:
“(c) Application of Certain Mandatory Prepayments. Any prepayments made by any
Borrower pursuant to Sections 1.3(b)(ii) through (b)(vii) and Section 1.3(b)(ix)
above shall be applied as follows: first, to the principal balance of the Swing
Line Loan outstanding until the same has been repaid in full; second, to the
principal balance of Revolving Credit Advances outstanding until the same has
been paid in full; and third, to any Letter of Credit Obligations to provide
cash collateral therefore in the manner set forth in Annex B, until all such
Letter of Credit Obligations have been fully cash collateralized in the manner
set forth in Annex B.”
        (c) Article 6 of the Credit Agreement, Negative Covenants, is hereby
amended and modified by inserting the following new Section at the end of such
Article:
“6.25 Minimum Asset Coverage Covenants. By not later than June 20, 2008, the
Credit Parties shall not fail to execute and deliver to Agent an amendment to
this Agreement amending subsection (e) of Annex G to provide Minimum Asset
Coverage and Maximum Coverage Percentage levels for the period from June 21,
2008 through April 30, 2012 that are satisfactory to Agent in its sole
discretion (it being understood that to the extent no such amendment is
executed, no changes will be made to the covenant levels set forth in subsection
(e) of Annex G as in effect on the Seventh Amendment Effective Date).”
        (d) Annex A of the Credit Agreement, Definitions, is hereby amended and
modified by adding the following new definitions thereto, in appropriate
alphabetical order, to read in its entirety as follows:
“Anderson Purchase Agreement” means the Asset Purchase Agreement dated as of
June 2, 2008, by and between Holdings and Anderson Merchandisers, L.P., a Texas
limited partnership.
“Initial Anderson Closing Date” means the date on which the WMS Display Fixture
Rights (as defined in the Anderson Purchase Agreement as in effect on the
Seventh Amendment Effective Date) are sold pursuant to the terms of the Anderson
Purchase Agreement as in effect on the Seventh Amendment Effective Date, which
date shall not be later than June 4, 2008.
“Seventh Amendment” means the Seventh Amendment to Credit Agreement and Consent,
dated as of May 30, 2008, by and among the Credit Parties, the Lenders and
Agent.

- 2 -



--------------------------------------------------------------------------------



 



“Seventh Amendment Effective Date” has the meaning ascribed to the term
“Amendment Effective Date” in the Seventh Amendment.
        (e) Annex A of the Credit Agreement, Definitions, is hereby further
amended and modified by amending and restating the definitions of “Extraordinary
Receipts” and “Material Contract” to read in their entirety as follows:
““Extraordinary Receipts” means any cash received by or paid to or for the
account of Holdings or any of it Subsidiaries not in the ordinary course of
business, including any foreign, United States, state or local tax refunds,
pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement, proceeds of
insurance (excluding, however, any Net Insurance/Condemnation Proceeds which are
subject to Section 1.3(b)(iii)), and including the Incentive Payment (as defined
in the Anderson Purchase Agreement as in effect on the Seventh Amendment
Effective Date).
“Material Contract” means, collectively, any contract or other arrangement to
which Holdings or any of its Subsidiaries is a party (other than the Loan
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect, and including,
in any event each contract or agreement to which Holdings or any of its
Subsidiaries is a party involving aggregate consideration payable to or by
Holdings or such Subsidiary of $5,000,000 or more (other than purchase orders in
the ordinary course of the business of Holdings or such Subsidiary and other
than contracts that by their terms may be terminated by Holdings or such
Subsidiary in the ordinary course of its business upon less than 60 days’ notice
without penalty or premium), and including, without limitation, the Anderson
Purchase Agreement and all documents executed or delivered in connection with
any of the foregoing.”
        (f) Annex G of the Credit Agreement, Financial Covenants, is hereby
amended and modified by deleting subsection (e) in its entirety and inserting
the following in lieu thereof:
“(e) Minimum Asset Coverage. Credit Parties shall not permit, at any time,
(i) the positive difference between (A) the Borrowing Base at such time (without
taking into account the Term Loan Reserve, the Minimum Availability Amount or
any other Reserves and (B) the principal amount of all Indebtedness outstanding
(including without limitation, all undrawn letters of credit) under the Term
Loan Agreement and this Agreement at such time (such positive difference, the
“Minimum Asset Coverage”) to be less than the correlative amount indicated below
under the heading “Minimum Asset Coverage” for such period, or (ii) the
percentage

- 3 -



--------------------------------------------------------------------------------



 



obtained by dividing (A) the amount specified in clause (i)(B) above at such
time by (B) the amount specified in clause (i)(A) above at such time to be
greater than the percentage specified below under the heading “Maximum Coverage
Percentage” for such period:

          Period   Minimum Asset Coverage   Maximum Coverage Percentage
May 1, 2008 through May 31, 2008
  $25,000,000   74.1%
June 1, 2008 through (but not including) the Initial Anderson Closing Date
  $30,000,000   69.3%
The Initial Anderson Closing Date through (but not including) June 8, 2008
(except to the extent set forth in the immediately succeeding row)
  $41,000,000 (or, to the extent Holdings delivers a $3,000,000 letter of credit
to Anderson Merchandisers, L.P. pursuant to the Anderson Purchase Agreement as
in effect on the Seventh Amendment Effective Date, $38,000,000)   57.0% (or, to
the extent Holdings delivers a $3,000,000 letter of credit to Anderson
Merchandisers, L.P. pursuant to the Anderson Purchase Agreement as in effect on
the Seventh Amendment Effective Date, 60.0%)
The earlier of (x) the date of receipt of all payments by or on behalf of
Holdings in respect of all of the Initial WMS Inventory (as defined in the
Anderson Purchase Agreement as in effect on the Seventh Amendment Effective
Date) and (y) June 9, 2008 through June 20, 2008
  $43,000,000 (or, to the extent Holdings delivers a $3,000,000 letter of credit
to Anderson Merchandisers, L.P. pursuant to the Anderson Purchase Agreement as
in effect on the Seventh Amendment Effective Date, $40,000,000)   54.0% (or, to
the extent Holdings delivers a $3,000,000 letter of credit to Anderson
Merchandisers, L.P. pursuant to the Anderson Purchase Agreement as in effect on
the Seventh Amendment Effective Date, 57.0%)
June 21, 2008 and all times thereafter
  $80,000,000   10.0%”

     3. Consent.
          (a) Credit Parties have advised Agent and Lenders that Holdings is
entering into the Asset Purchase Agreement with Anderson Merchandisers
(“Purchaser”), dated as of June 2, 2008 attached hereto as Annex A (the
“Purchase Agreement”), providing for the sale of

- 4 -



--------------------------------------------------------------------------------



 



certain assets related to the portion of Holdings’ business consisting of
distribution of certain music product to Wal-Mart stores in the United States,
including (i) the Initial WMS Inventory (as defined in the Purchase Agreement as
in effect on the Seventh Amendment Effective Date), (ii) the WMS Display Fixture
Rights (as defined in the Purchase Agreement as in effect on the Seventh
Amendment Effective Date), and (iii) the Additional Inventory (as defined in the
Purchase Agreement as in effect on the Seventh Amendment Effective Date).
          (b) Subject to the terms and conditions contained herein and
notwithstanding anything to the contrary set forth in the Credit Agreement or
any other Loan Document, Agent and the Lenders hereby consent to:
               (i) the sale of the WMS Display Fixture Rights to Purchaser in
accordance with the terms and conditions of the Purchase Agreement as in effect
on the Seventh Amendment Effective Date; provided, that (A) the cash proceeds of
such sale (including the Additional Closing Payments (as defined in the Purchase
Agreement as in effect on the Seventh Amendment Effective Date)) are at least
$8,803,545, (B) all of such cash proceeds are paid to the Term Loan Agent for
application to the Term Loans in accordance with Section 2.14(b)(ii)(2) of the
Term Loan Agreement (after payment of any Obligations then outstanding), (C) the
Borrowers pay to the Term Loan Agent the Make-Whole Amount (as defined in the
Term Loan Agreement) and all accrued interest payable in respect of the amount
prepaid pursuant to clause (B) above, (D) such sale or disposition and
application of proceeds shall occur on or before June 4, 2008, (E) as of the
date of such sale and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, and (F) Agent shall have
received, in form and substance reasonably satisfactory to Agent, true, correct
and complete copies of the Purchase Agreement and each other document executed
in connection with any of the foregoing, together with all schedules and
exhibits thereto, duly authorized, executed and delivered by the parties thereto
(such documents, collectively, the “Purchase Documents”);
               (ii) a series of sales of the Initial WMS Inventory to Purchaser
in accordance with the terms and conditions of the Purchase Agreement as in
effect on the Seventh Amendment Effective Date; provided, that (A) the cash
proceeds of each such sale are equal to an amount not less than the value of the
Initial WMS Inventory sold in such sale (it being understood that (w) each
truckload of the Initial WMS Inventory shall constitute an individual sale,
(x) the value of the Initial WMS Inventory included in each such sale shall be
determined in accordance with the terms of the Purchase Agreement (as in effect
on the Seventh Amendment Effective Date) on the date such Initial WMS Inventory
is packed onto the applicable delivery truck and such delivery truck is sealed,
(y) the contents of each such sale and the related dollar amount (determined in
accordance with clause (x)) shall be reflected in the applicable Release
referred to below, and (z) the aggregate cash consideration received in
connection with the sale of all Initial WMS Inventory shall not be less than
$10,000,000), (B) all of such cash proceeds are paid to the Term Loan Agent for
application to the Term Loans in accordance with Section 2.14(b)(ii)(2) of the
Term Loan Agreement (after payment of any Obligations then outstanding), (C) the
Borrowers pay to the Term Loan Agent the Make-Whole Amount (as defined in the
Term Loan Agreement) and all accrued interest payable in respect of the amount
prepaid pursuant to clause (B) above, (D) all such sales or dispositions and
application of proceeds shall occur on or before June 16, 2008, and (E) as of
the date of each such sale and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing;

- 5 -



--------------------------------------------------------------------------------



 



          (c) Agent, with the consent of the Lenders, agrees to execute and
deliver to Anderson Merchandisers L.P. a release of liens in the form attached
hereto as Exhibit A (the “Release”) on the date of each proposed sale described
in Section 3(b) above, following the satisfaction of the conditions described in
sub-clauses (E) and (F) (in the case of clause (i) thereof) and sub-clause (E)
(in the case of clause (ii) above) (it being understood and agreed by each
Credit Party that the failure to satisfy any other condition specified in clause
(i) or (ii) on the date of any such sale shall result in an immediate Event of
Default under the Credit Agreement). The Credit Parties hereby acknowledge and
consent to the Release.
          (d) Except as provided in Section 3(b), the Credit Agreement and the
other Loan Documents shall remain in full force and effect, and the foregoing
waivers and consents shall be limited to the matters set forth herein and shall
not extend to any other transaction. The foregoing waivers and consents do not
allow any other or further departure from the terms of the Credit Agreement or
any other Loan Document.
     4. Conditions to Effectiveness. This Amendment shall become effective (the
“Amendment Effective Date”) upon satisfaction in full of the following
conditions precedent:
          (a) Immediately after giving effect to this Amendment, (i) the
representations and warranties contained in this Amendment, the Credit Agreement
and the other Loan Documents shall be correct on and as of the date of this
Amendment as though made on and as of such date (except where such
representations and warranties relate to an earlier date in which case such
representations and warranties shall be true and correct as of such earlier
date) and (ii) no Default or Event of Default shall have occurred and be
continuing (or would result from this Amendment becoming effective in accordance
with its terms).
          (b) Agent shall have received an amendment fee in the amount of
$50,000, which such fee shall be for the benefit of the Lenders and shall be
fully earned on the Amendment Effective Date and non-refundable once paid;
          (c) Agent shall have received counterparts of this Amendment that bear
the signatures of each of Credit Parties, Agent and Lenders.
          (d) Agent, on behalf of the lenders, shall have received a copy of an
amendment (or similar agreement), in form and substance reasonably satisfactory
to Agent, duly executed by Credit Parties, Term Loan Agent, and Term Loan
Lenders amending and waiving the corresponding provisions of the Term Loan
Agreement.
     5. Credit Parties’ Representations and Warranties. Each Credit Party
represents and warrants to Agent and Lenders as follows:
          (a) Such Credit Party (i) is duly organized, validly existing and in
good standing under the laws of the state of its organization and (ii) has all
requisite power, authority and legal right to execute, deliver and perform this
Amendment and to perform the Credit Agreement, as amended hereby.
          (b) The execution, delivery and performance by such Credit Party of
this Amendment and the Purchase Documents and the performance by such Credit
Party of the Credit

- 6 -



--------------------------------------------------------------------------------



 



Agreement, as amended hereby (i) have been duly authorized by all necessary
action, (ii) do not and will not violate or create a default under such Credit
Party’s organizational documents, any applicable law or any contractual
restriction binding on or otherwise affecting such Credit Party or any of such
Credit Party’s properties, and (iii) except as provided in the Loan Documents,
do not and will not result in or require the creation of any Lien, upon or with
respect to such Credit Party’s property.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority is required in connection with the
due execution, delivery and performance by such Credit Party of this Amendment
or the Purchase Documents or the performance by such Credit Party of the Credit
Agreement, as amended hereby.
          (d) This Amendment and the Credit Agreement, as amended hereby, and
the Purchase Documents constitute the legal, valid and binding obligations of
such Credit Party, enforceable against such Credit Party in accordance with
their terms except to the extent the enforceability thereof may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies and by general principles of equity.
          (e) Immediately after giving effect to this Amendment, (i) the
representations and warranties contained in the Credit Agreement are correct on
and as of the date of this Amendment as though made on and as of the date hereof
(except where such representations and warranties relate to an earlier date in
which case such representations and warranties shall be true and correct as of
such earlier date), and (ii) no Default or Event of Default has occurred and is
continuing (or would result from this Amendment becoming effective in accordance
with its terms).
     6. Continued Effectiveness of Credit Agreement. Each Credit Party hereby
(a) confirms and agrees that the Credit Agreement and each other Loan Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects except that on and after
the Amendment Effective Date all references in any such Loan Document to (i)
“the Credit Agreement”, “hereto”, “hereof”, “hereunder”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended by this Amendment, (b) confirms and agrees
that to the extent that any such Loan Document purports to assign or pledge to
Agent, for the ratable benefit of Lenders, or to grant to Agent, for the ratable
benefit of Lenders a security interest in or Lien on, any Collateral as security
for the Obligations of the Credit Party, or any of their respective Subsidiaries
from time to time existing in respect of the Credit Agreement and the other Loan
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects, (c) the execution and delivery
of this Amendment does not limit any other action that Agent is entitled to
take, or that the Credit Parties are required to perform, under the Fifth
Amendment Fee Letter, and (d) confirms and agrees that no amendment of any terms
or provisions of the Credit Agreement, or the amendments and consents granted
hereunder shall relieve any Credit Party from complying with such terms and
provisions other than as expressly amended or consented to hereby or from
complying with any other term or provision thereof or herein.

- 7 -



--------------------------------------------------------------------------------



 



     7. Release. Each Credit Party hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against Agent or any Lender (or any of their respective Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) Agent and each
Lender has heretofore properly performed and satisfied in a timely manner all of
its obligations to Credit Parties and their Affiliates under the Credit
Agreement and the other Loan Documents. Notwithstanding the foregoing, Credit
Parties wish (and Agent and Lenders agree) to eliminate any possibility that any
past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect Agent’s or any Lenders’ rights, interests, security
and/or remedies under the Credit Agreement and the other Loan Documents.
Accordingly, for and in consideration of the agreements contained in this
Amendment and other good and valuable consideration, each Credit Party (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge Agent and
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, arising out of, connected with or related in any way to the Credit
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, or the agreements of Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Credit Party, or the making of any Loans or other advances, or the
management of such Loans or advances or the Collateral.
     8. Miscellaneous.
          (a) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic method shall be equally as effective as delivery of
an original executed counterpart of this Amendment.
          (b) Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
          (c) This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York. Each of the parties to this Amendment
hereby irrevocably waives all rights to trial by jury in any action, proceeding
or counterclaim arising out of or relating to this Amendment.
          (d) Borrowers will pay on demand all reasonable fees, costs and
expenses of Agent and Lenders in connection with the preparation, execution and
delivery of this Amendment or otherwise payable under the Credit Agreement,
including, without limitation, reasonable fees disbursements and other charges
of counsel to Agent and Lenders.

- 8 -



--------------------------------------------------------------------------------



 



          (e) This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and interpreted in accordance
with the terms thereof. Accordingly, it shall be an Event of Default under the
Credit Agreement if any representation or warranty made or deemed made by any
Credit Party under or in connection with this Amendment shall have been
incorrect when made or deemed made or if any Credit Party fails to perform or
comply with any covenant or agreement contained herein.
[remainder of this page intentionally left blank]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            BORROWERS:


HANDLEMAN CATEGORY MANAGEMENT COMPANY
      By:           Name:           Title:           HANDLEMAN SERVICES COMPANY
      By:           Name:           Title:           HANDLEMAN REAL ESTATE LLC
      By:           Name:           Title:           SVG DISTRIBUTION, INC.
      By:           Name:           Title:           CRAVE ENTERTAINMENT, INC.
      By:           Name:           Title:      

Seventh Amendment

 



--------------------------------------------------------------------------------



 



            ARTIST TO MARKET DISTRIBUTION LLC
      By:           Name:           Title:           REPS, L.L.C.
      By:           Name:           Title:      

Seventh Amendment

 



--------------------------------------------------------------------------------



 



            CREDIT PARTIES:


HANDLEMAN COMPANY
      By:           Name:           Title:           CRAVE ENTERTAINMENT GROUP,
INC.
      By:         Name:           Title:           HANLEY ADVERTISING COMPANY
      By:           Name:           Title:           HANDLEMAN COMPANY OF CANADA
LIMITED
      By:           Name:           Title:           HANDLEMAN UK LIMITED
      By:           Name:           Title:      

Seventh Amendment

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT AND LENDERS:

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender
      By:           Name:           Title:        

Seventh Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT A
General Electric Capital Corporation
500 W. Monroe
Chicago, IL 60661
Anderson Merchandisers, L.P.
421 S.E. 34th Avenue
Amarillo, TX 79103
          Re: RELEASE AND TERMINATION OF LIENS
Ladies and Gentlemen:
          Reference is hereby made to the Credit Agreement, dated as of
April 30, 2007 (as amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), by and among Handleman Company, a Michigan
corporation (“Holdings”), Handleman Services Company, a Michigan corporation
(“Handleman Services”), the other subsidiaries of Holdings identified on the
signature page thereto as “Borrowers” (such Subsidiaries, together with
Handleman Services, are referred to individually as a “Borrower” and
collectively, jointly and severally, as “Borrowers”), certain subsidiaries of
Holdings identified on the signature page thereto as “Credit Parties” (“Credit
Parties”), the Lenders party thereto from time to time, and General Electric
Capital Corporation (“GE Capital”), as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”). Agent, on behalf of itself and the Lenders, holds a security interest
in and lien on the assets and property of Holdings. Agent and the Lenders have
been advised that Holdings is selling, conveying, transferring and assigning to
Anderson Merchandisers, L.P. (“Purchaser”) certain assets consisting of the
equipment and inventory listed on Schedule I attached hereto (“Purchased
Assets”). As a condition to such proposed sale, Agent is required to release all
of its liens on such Purchased Assets.
     1. Release of Security Interest. Effective upon receipt by Agent of the
payment set forth in Section 2 hereof, Agent hereby releases, terminates and
discharges, without recourse and without any representation or warranty of any
kind, express or implied, all security interests and liens of any nature
whatsoever in its favor in or on the Purchased Assets. Nothing contained herein
shall be deemed a release or termination by Agent of any security interests in
and liens on any assets of any Credit Party other than the Purchased Assets, all
of which shall continue in full force and effect. Except as specifically set
forth herein, nothing contained herein shall be construed in any manner to
constitute a waiver, release or termination or to otherwise limit or impair any
of the obligations or indebtedness of any Credit Party or any other person or
entity to Agent and the Lenders, or any duties, obligations or responsibilities
of the Credit Parties or any other person or entity to Agent and the Lenders.
     2. Effectiveness of Release. The release, termination and discharge of
Agent’s security interests in and liens on the Purchased Assets pursuant to
Section 1 hereof shall be

 



--------------------------------------------------------------------------------



 



effective, without further action by Agent, upon Term Loan Agent’s receipt, from
or on behalf of the Credit Parties (including by direct payment by the
Purchaser), of an aggregate amount of not less than $[___] in immediately
available funds to the bank account specified on Schedule II hereto by not later
than noon (New York City time) on [___, 2008]. (To the extent such payment is
not received by such time, this Release and Termination of Liens shall terminate
and be of no further force or effect.)
     3. Further Assurances. Agent hereby agrees that, after receipt of the
payment set forth in Section 2 hereof by Term Loan Agent, it will file, at the
Borrowers’ sole cost and expense, a UCC financing statement amendment in the
form attached hereto as Annex A. Agent will, at the reasonable request of the
Borrowers or the Purchaser and after receipt of the payment set forth in
Section 2 hereof by Agent, execute and/or deliver such instruments and other
writings as may be necessary to effect or evidence the termination of the liens
of Agent on the Purchased Assets, but without representation, warranty or
recourse to Agent or the Lenders and at the sole cost and expense of the
Borrowers.
     4. Miscellaneous. Delivery of an executed counterpart of this Release and
Termination of Liens by facsimile or electronic mail shall be equally effective
as delivery of a manually executed counterpart. This Release and Termination of
Liens shall be governed by and interpreted and determined in accordance with the
laws of the State of New York (without regard to principles of conflict of
laws).

            Very truly yours,

GENERAL ELECTRIC CAPITAL CORPORATION, as
Agent and on behalf of the Lenders
      By:           Name:           Title:        



15



--------------------------------------------------------------------------------



 



Schedule I
Purchased Assets

16



--------------------------------------------------------------------------------



 



Schedule II
Bank Account Details
Citibank, NA
ABA # 021000089
A/C Name: Silver Point Finance, LLC
A/C # 48680439
RE: Handleman / Sweep Payment

17



--------------------------------------------------------------------------------



 



ANNEX A
PURCHASE AGREEMENT
See attached.

18